HARLINGTON WOOD, Jr., Circuit Judge,
concurring.
Agreeing with Judge Pell’s analysis of the law, I join in affirming the judgment of the district court and add only a few footnotes.
I would in addition adopt the finding of the district court that Ordinances 995 and 996 are unconstitutionally vague and over-broad as criminal statutes.
Since there is ample warning of the proposed event, this situation is not equivalent to the sudden and unfounded cry of “fire” in a crowded and unsuspecting theatre to which it is sometimes analogized.
Recognition of the full scope of freedom of speech does not compel anyone to listen, or if listening to believe.
It may also be well to remember that often “words die away, and flow off like water — leaving no taste, no color, no smell, not a trace.” * Any exception, however, to the First Amendment which we might be tempted to fashion for these particular persuasive circumstances would not “die away." It would remain a dangerous and unmanageable precedent in our free and open society.

 Alexander Solzhenitsyn, Nobel Lecture, 1972.